MEMORANDUM **
Liza Laurensia Lie, and her husband, both natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their application for withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evi*426dence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we grant in part and deny in part the petition for review.
The agency denied Lie’s asylum application as time-barred. Lie does not challenge this finding.
Substantial evidence supports the BIA’s conclusion that Lie failed to establish that she suffered past persecution in Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir.2009). However, the BIA erred in holding that the disfavored group analysis was inapplicable to Lie’s withholding of removal claim, so we remand to the BIA for reconsideration of this claim. See id. at 1067; INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
Substantial evidence supports the agency’s denial of CAT relief because Lie failed to establish a likelihood of torture in Indonesia. See Wakkary, 558 F.3d at 1068.
Each party shall bear its own costs for this petition for review.
PETITION FOR REVIEW GRANTED in part; DENIED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.